DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claim 3, lines 2-3, the recitation “a time interval between the commencement of the unwinding of the fishing line and the commencement of the next unwinding of the fishing line” has been previously set forth in lines 6-8 of claim 1.  Setting forth the same element again amounts to a double inclusion.  In line 4, the recitation “the rig” lacks positive antecedent basis in the claims. 

	With respect to claim 4, lines 2-3 and 3-4, respectively, the recitations “a time interval between the commencement of the unwinding of the fishing line and the commencement of the next unwinding of the fishing line” and “a time interval from the retrieval of the rig to the commencement of the next unwinding of the fishing line” have been previously set forth.  Setting forth the same element again amounts to a double inclusion.   In line 4, the recitation “the rig” lacks positive antecedent basis in the claims.

	With respect to claims 5 and 6, lines 2-3, the recitation “a time interval between the commencement of the unwinding of the fishing line and the commencement of the next unwinding of the fishing line” has been previously set forth.  Setting forth the same element again amounts to a double inclusion.  In line 4, the recitation “the rig” lacks positive antecedent basis in the claims. 

Allowable Subject Matter
Claims 1 and 2 are allowed over the prior art of record.
Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


	Claim 1 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including an unwinding interval measuring portion that measures a time interval between the commencement of the unwinding of the fishing line and the commencement of the next unwinding of the fishing line.
Claims 5 and 6 are allowed over the prior art by virtue of their dependence from claim 1.

	Claim 2 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a retrieval completion detector that detects the retrieval of the rig; and a retrieving/casting time measuring portion that measures a time interval from the retrieval of the rig to the commencement of the next unwinding of the fishing line.  Claims 3 and 4 are allowed over the prior art of record by virtue of their dependence from claim 2. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carlson discloses a fishing reel indicating line travel during line payout. Yasuda discloses a fishing reel control that controls power consumption. Ikebukuro discloses a casting evaluation device. Steer discloses a fishing indicator device. Hirose et al disclose a sensor to detect spool winding and unwinding. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/